Citation Nr: 1413157	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-47 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from August 2004 to October 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a right ankle disability. The Board notes that the issue on appeal was previously remanded in November 2013 in efforts to obtain outstanding medical records.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2012 hearing conducted via videoconference. A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

1. The weight of the competent evidence is in relative equipoise on the question of whether the Veteran's right ankle disability had its onset during service or is related to a disease or injury of service origin. 



CONCLUSION OF LAW

1. By resolving all reasonable doubt in the Veteran's favor, her right ankle disability was incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). The Board is granting in full the benefit sought on appeal. Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service Connection

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In the instant case, the Veteran seeks service connection for a right ankle disability which she alleges manifested during active service. Specifically, she maintains that during basic training, she tripped going down some stairs and sustained an injury to her right ankle.

The Veteran has a current diagnosis of a right ankle deltoid ligament strain. This diagnosis was confirmed during the Veteran's most recent VA joints examination in January 2012. Thus, a current disability is well established. However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Review of the Veteran's service treatment records reveal that the Veteran's April 2004 enlistment examination was negative for any right ankle complaints or abnormalities. The Veteran indicated on her April 2004 report of medical history that she did not suffer from any painful or swollen joints or any fractured bones. The remaining records indicate that the Veteran was treated on two occasions for complaints of her left ankle. Specifically, a September 11, 2004 note indicates that the Veteran fell down 3 stairs and complained of left ankle pain for approximately 5 days. Her gait was recorded as normal. The diagnosis was a grade 1 sprain of the left ankle. On September 30, 2004, the Veteran was treated again for left ankle pain. The note reports that the pain was present for 3 weeks and that the pain had gotten worse since her previous visit. Her range of motion was within normal limits and her gait was normal. Again, the diagnosis was a grade 1 sprain of the left ankle. 

The Veteran contends that the service treatment records incorrectly state that her left ankle was injured. Specifically, during her May 2012 Board hearing she explained that she never injured her left ankle and that she injured her right ankle while rushing down some stairs during basic training. She explained that she went to the emergency room late at night due to pain and swelling. She reported that the attending medical provider assessed her ankle while she was seated in the emergency waiting room and returned with Ibuprofen, a wrap, and Ben Gay. He instructed her to stay off of her ankle. Notably, the Veteran reports that the doctor never documented anything in writing in her presence. Therefore, she alleges that at a later time, the doctor completed the paperwork associated with her visit and incorrectly misidentified the ankle for which treatment was sought. The Veteran also explained this theory in a written lay statement received in February 2012.

The Veteran was afforded a VA joints examination in January 2009. During that examination, the Veteran reported that she injured her right ankle traveling on stairs while in basic training. She explained that she was given a wrap, Ibuprofen, and instructions to decrease her activities. However, light duty was not available. Upon physical examination, the examiner noted that there was no gross swelling, deformity, or discoloration in either ankle. He noted that the right deltoid ligament had no firm end point. He indicated that the Veteran's left ankle was normal. The examiner diagnosed a deltoid sprain of the right ankle and explained that such injury was consistent with the Veteran's report of how she injured her ankle during service. However, he explained that the Veteran's claims folder was not available for review and therefore it was pure speculation as to whether the current right ankle diagnosis is related to her period of active service.

Subsequently, the Veteran was afforded another VA joints examination in January 2012 with the same VA examiner who conducted the January 2009 examination. The examiner indicated that a review of the Veteran's claim folder had been completed. He noted that the Veteran was very consistent during both examinations in her complaint that she injured her right ankle during service while traveling some stairs. Upon physical examination, the examiner noted tenderness over the deltoid ligament and again diagnosed a deltoid ligament sprain of the right ankle. He indicated that the Veteran's left ankle was normal. He opined that it was not as least as likely as not related to service because there was no entry of a right ankle injury in the Veteran's service treatment records. He explained that the service treatment records only recorded a left ankle injury, although the Veteran is adamant that she injured her right ankle during service.
 
In support of her contentions, the Veteran submitted a written lay statement from her parents dated in June 2012. The statement corroborates the Veteran's allegations by explaining that she called her parents prior to her release concerning hurting her "right ankle as she fell down the stairs at the base." The statement continues by explaining that the Veteran's mother picked her up at the army base and identified the first noticeable problems of her right ankle as being swollen and that the Veteran was limping on it.

The Board notes that multiple other written lay statements from various individuals are contained in the Veteran's claims file that mention that the Veteran suffered an ankle injury while in service, however they do not specify which ankle was injured and they appear to be submitted in direct connection with the Veteran's service connection claim for depression; not her right ankle service connection claim.

Review of the Veteran's post-service VA treatment records reveal the Veteran reported in December 2008 that she has suffered from right ankle pain since she fell in 2004. Another medical note dated in January 2010 indicates that the Veteran called to report that her right ankle was swelling and becoming intermittently painful. A December 2010 medical note indicates that the Veteran received treatment for a complaint of right ankle pain. A September 2013 entry notes a complaint of weakness and pain in the Veteran's right ankle and that an ankle brace is required. Additionally, multiple other VA medical treatment records document continued complaints of right ankle pain and a consistent history of a 2004 right ankle injury from falling down stairs. 

The Board also notes that the Veteran indicated on her December 2007 original claim form (VA Form 21-526) that she was seeking compensation for a right ankle injury.

Here, the Board has taken all of the evidence of record into consideration and finds that the weight of the probative evidence is in relative equipoise on the question of whether the Veteran sustained a right ankle injury during service and if so, whether such injury is causally or etiologically related to her military service. Specifically, the Board finds that the Veteran has offered a credible explanation of the discrepancy in her service treatment records which misidentify the ankle to which she suffered an injury. Her recollections of the time of day and the month/time of year that she sought treatment is especially noted and corroborated by the evidence of record. Furthermore, she remembered and recollected that the attending physician did not document anything in writing in front of her and that the entire emergency room visit was conducted in the waiting room area and was very informal. Next, the Veteran's parents submitted a written statement which specifically explained that the Veteran called home prior to her release concerning her right ankle injury that she sustained when she fell down the stairs. Her mother also visually noticed that the Veteran's right ankle was swollen and that the Veteran was limping on it when she picked her up from the base. Although the VA examiner ultimately decided that it was not as least as likely as not that the current right ankle was related to service due to the service treatment records only documenting a left ankle injury, he noted on his January 2009 examination report that the Veteran's current injury to her right ankle was consistent with her subjective story of she injured her right ankle during service. Finally, the medical evidence of record has consistently reported that the Veteran has been receiving treatment for her right ankle pain and that the Veteran's left ankle is normal, which corroborates the Veteran's allegation that she has never injured her left ankle; instead the injury sustained was to her right ankle. Consequently, the Board finds that the Veteran's testimony and statements are competent and credible on the issue of whether she sustained an in-service injury to her right ankle and that she has suffered pain from the injury since her service discharge.

In light of the above, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current right ankle disability was incurred during service and therefore is related to her period of service. Accordingly, the claim for service connection for a right ankle disability must be granted. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a right ankle disability is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


